Mason, J.
(dissenting) : The petition alleged that the defendant struck the plaintiff and thereby inflicted *167certain specified injuries. The answer contained a general denial, admitting the striking, thereby, as it seems to me, denying that the plaintiff had received any substantial injury, and placing upon him the burden of proof in that regard. If he had offered no evidence he would have been entitled to a verdict for nominal damages for the invasion of his legal right, but to nothing more. The jury obviously disbelieved his entire evidence as to the extent of his injury and rendered the only verdict conformable with that belief. The trial court approved the verdict. The rule is that this court will not set aside a verdict merely because it is in conflict with oral testimony which no witness contradicted. The decision seems to proceed upon the theory that the facts were as testified to by the plaintiff’s witnesses, and that the defendant had admitted as much. I think the defendant admitted nothing beyond a technical assault, and that it was the province of the jury to say whether anything more was committed.